Citation Nr: 0811185	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial higher rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1977.
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent rating, 
effective January 6, 2003.  

In an October 2005 statement, the veteran raised a new claim 
of entitlement to service connection for hypertension 
secondary to diabetes.  The Board refers this claim to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an initial higher rating for PTSD.

In a February 2005 statement, the veteran reported a 
worsening of his PTSD symptoms including depressed mood, 
anxiety, and short-term memory loss, and indicated that his 
medication for his service-connected psychiatric disorder had 
recently been increased.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case was afforded a VA 
examination in March 2003.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, the veteran's last VA examination is somewhat stale and 
the veteran has indicated that his condition has worsened 
since the date of the latest examination.  Because there may 
have been a significant change in the veteran's condition, 
the Board finds that a new examination is in order.  

Additionally, the evidence of record shows that the veteran 
has been seeking treatment for PTSD at the VA Medical Centers 
in Tuscaloosa, Alabama, and Birmingham, Alabama.  He reported 
in February 2005 that his medication for his PTSD symptoms 
had recently been increased.   However, it does not appear 
that any of the veteran's VA treatment records dated since 
February 2004 have been associated with his claims file.  
Because these outstanding VA medical records may contain 
information pertinent to the veteran's claim for an initial 
higher rating for PTSD, they are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Centers in Tuscaloosa, 
Alabama, and Birmingham, Alabama, dated 
from March 2004 to the present.  

2.  After the above records have been 
obtained, schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file must 
be made available to the examiner for 
review and the report should note that 
review.  The examiner should provide a 
complete rationale for all conclusions 
reached.  All signs and symptoms of the 
veteran's service-connected PTSD should 
be reported in detail.  The examiner 
should also describe the impact of the 
psychiatric disorder on the veteran's 
occupational and social functioning 

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

